DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because claim 7 is directed to a program claimed in the absence of any underlying medium or other system, but a program is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a nontransitory computer readable medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1:	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0040917 A1 Kobayashi.
2:	As for Claim 1, Kobayashi teaches in Paragraphs [0135 and 0136] and depicts in Figures 1 and 2 A camera comprising: an image sensor (202) that captures an image; an encoding unit (102) that encodes the image; and a control unit (105) that controls a bit rate to be allocated to encode the image in response to a shake of the camera.
3:	As for Claim 2, Kobayashi teaches in Paragraphs [0135 and 0136] and depicts in Figures 1 and 2 wherein the control unit (205) reduces the bit rate to be allocated to encode the image as the shake of the camera is larger.
4:	As for Claim 3, Kobayashi teaches in Paragraphs [0135 and 0136] and depicts in Figures 1 and 2 wherein the control unit (205) reduces the bit rate to be allocated to encode the image in a case where the shake of the camera continues over a certain period of time (occurs when the user presses the recording switch).
5:	As for Claim 4, wherein in a case where the shake of the camera does not occur, the control unit (205) performs normal bit rate allocation control (faster bit rate) for controlling a bit rate so that the bit rate is allocated in conformity with a definition of an encoding method of the encoding unit (102), and in a case where the shake of the camera occurs, the control unit (205) performs bit rate allocation reduction control for controlling a bit rate so that the bit rate to be allocated to encode the image is lower than the bit rate in the normal bit rate allocation control.
6:	As for Claim 5, Kobayashi teaches in Paragraphs [0055] and depicts in Figure 3 further comprising a signal processing unit (106) that performs signal processing of the image, wherein the control unit (205) controls the signal processing  (106) in response to the shake of the camera.
7:	As for Claim 6, Claim 6 is rejected for reasons discussed related to claim 1.
8:	As for Claim 7, Claim 7 is rejected for reasons discussed related to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
November 22, 2022